Campbell, J.
Time for filing the appeal expired, and the defendant duly petitioned this Court for a writ of certiorari, which was allowed. The record fails to contain the order allowing the certiorari or any reference thereto, and for failure to submit the complete record, this case is subject to being dismissed.
The evidence on behalf of the State was substantially the same as in the previous trial of this defendant. The defendant had been tried previously for the same offense at the 1 May 1967 Criminal Session of the Rowan Superior Court; and for error in the charge of the court on that trial, a new trial was granted. State v. Jackson, 274 N.C. 594, 164 S.E. 2d 369 (1968). Since the facts are set out in that case, it is unnecessary to repeat the factual situation.
In this trial the defendant asserts that there was error in the failure of the court to sustain the defendant’s motion for judgment of > nonsuit-ou the charge of larceny. The decision of the Supreme Co.urt in. State v.'. Jackson,\.supra, is,'conclusive in regard to this assignment of error when the court stated in that decision: ¡
*388“The denomination of the bills found on the defendant, and Mr. Steele’s evidence with respect to his identity, were sufficient to go to the jury on both counts in the indictment.”
This assignment of error is indeed frivolous.
The defendant next asserts that the trial judge committed error in the charge to the jury as to the applicable law pertaining to larceny. We have carefully read the charge of the trial court to the jury, and it was fair and completely adequate as to the law involved in the crime of larceny.
The defendant makes a most novel argument in that he assigns as error the failure of the trial court to charge with regard to the inference of guilt arising from the unexplained possession of recently stolen property. The application of this principle was the error in the previous trial of this defendant as pointed out by the Supreme Court in State v. Jackson, supra. This time the trial judge did not charge with regard to any inference of guilt arising from the unexplained possession of recently stolen property and thereby completely avoided any error in this regard. It is novel, to say the least, but certainly unsound, to argue that by thus eliminating a possible error, the defendant has been prejudiced.
We have carefully reviewed the record in this case and find no prejudicial error.
No error.
PARKER and Hedrick, JJ., concur.